                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:07-cr-00105-SEB-TAB
                                                     )
ANTWAN SHACKELFORD,                                  ) -05
                                                     )
                              Defendant.             )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Antwan Shackelford’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of twelve (12) months and one (1) day in the custody of the

Attorney General or his designee, with no supervised release to follow. The Court recommends

placement at an appropriate facility nearest to Indianapolis, Indiana.

       SO ORDERED.

                   1/24/2020
       Date: ______________________                  _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
